Citation Nr: 1726987	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as secondary to service-connected major depressive disorder (MDD) and myocardial infarction.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected MDD and myocardial infarction.

3.  Entitlement to service connection for loss of concentration, to include as secondary to service-connected MDD and myocardial infarction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for fatigue, sleep disorder, and loss of concentration.  The Veteran filed a timely notice of disagreement (NOD) in March 2011.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In August 2001, the Veteran appointed the Disabled American Veterans (DAV) as his representative.  See August 2001 VA Form 21022 (Appointment of Veterans Service Organization as Claimant Representative).  In January 2017, the Veteran was notified that his appeal had been certified to the Board.  In March 2017, the Veteran revoked the DAV as his representative.  See March 2017 correspondence.  The Veteran has not designated a new representative, and confirmed during his March 2017 hearing that he was proceeding unrepresented. 

In a May 2017 rating decision, the RO denied service connection for diabetes.  The Veteran filed a timely NOD in June 2017.  As the NOD was filed recently, the RO must be given time to respond to the NOD; therefore, this claim remains before the RO. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's reported fatigue is a symptom of his service-connected myocardial infarction, and is contemplated in the assigned rating for such. 

2.  The Veteran's reported sleep problems are a symptom of his service-connected major depressive disorder, and is contemplated in the assigned rating for such. 

3.  The Veteran's reported loss of concentration is a symptom of his service-connected major depressive disorder, and is contemplated in the assigned rating for such. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 4.14 (2016).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a). 4.14 (2016).

3.  The criteria for service connection for loss of concentration have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 4.14 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and Social Security Administration records have been obtained and associated with the claims file.  .  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Fatigue 

The Veteran claims that service connection is warranted for fatigue.  Specifically, he states that he is tired all of the time.  See April 2012 VA Form 21-4138 (Statement in Support of Claim). The Veteran also claims that his fatigue is related to his service-connected depressive disorder, which is related to his service-connected heart attacks.  See March 2010 VA Form 21-4138 (Statement in Support of Claim); see also March 2017 hearing testimony. 

Objective findings reflect a normal examination upon entrance to service in June 1973.  Although it appears that a separation examination has not been associated with the claims file, the Veteran's service treatment records are silent for any complaints of fatigue up through and including a month prior to separation.  The Board notes that the Veteran has not contended that he experienced fatigue while in service. 

Post-service treatment records reflect that the Veteran's fatigue has been associated as a symptom of his myocardial infarctions.  The Veteran reported that he felt fatigued and became dyspneic with less activity after having a heart attack in February 2000.  See July 2000 VA examination report.  After a 2005 myocardial infarction, he continued to experience significant symptoms due to the impairment, including constant fatigue.  See February 2013 SSA disability determination.  In 2010, he reported to the emergency room with chest pressure and associated myalgia and fatigue in the weeks prior.  He was diagnosed with atypical chest pain, coronary artery disease, dyslipidemia, and diabetes.  See March 2010 Social Security Administration records.  In January 2011, the Veteran reported problems with tiredness, but he was not diagnosed with fatigue.  An August 2011 examination reflects that the Veteran reported that since his four heart attacks, he now tires easily; however, the only diagnoses noted were coronary artery disease, diabetes mellitus, and hypertension.

Direct service connection requires a currently diagnosed disability and the Veteran's treatment records do not reflect a diagnosis of fatigue or a chronic fatigue syndrome.  Furthermore, the Veteran's in-service treatment records do not reflect complaints of fatigue.  Therefore, direct service connection is not warranted.

The Veteran contends that his fatigue is secondary to his myocardial infarctions.  The Veteran is rated at 100 percent disabling for service-connected myocardial infarction/coronary artery disease under 38 C.F.R. § 4.104 (Diseases of the Heart), Diagnostic Code 7006 (myocardial infarction).  A 100 percent rating is warranted when there is a history of documented myocardial infarction resulting in chronic congestive heart failure; or, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Fatigue is also contemplated as a symptom under ratings of 10 percent, 30 percent, and 60 percent. 

Thus, to the extent that the Veteran experiences fatigue as a residual of his service-connected myocardial infarction, to further compensate him for this symptom would constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2016) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).

Therefore, service connection for fatigue as secondary to the Veteran's service-connected myocardial infarction is not warranted.

The Veteran also contends that his fatigue is secondary to his major depressive disorder.  The Veteran is rated at 30 percent prior to August 28, 2009, and 50 percent thereafter, for his service connected depressive disorder under 38 C.F.R. § 4.130 (Mental disorders), DC 9434 (Major depressive disorder).  A 30 percent rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss (emphasis added).  A 50 percent disability rating is contemplated when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships (emphasis added).  Id. 

Although fatigue is not a specific symptom listed under the ratings schedule, the ratings schedule is not limited to a specific set of symptoms, but rather, symptomology that is representative of the occupational and social impairment level for each rating.  

There is no medical opinion attributing the Veteran's fatigue to his major depressive disorder.  However, even if there was, the Board finds that fatigue would be a symptom consistent with symptomology contemplated for the ratings assigned to the Veteran.  Therefore, to further compensate the Veteran for a symptom of his service-connected major depressive disorder would constitute impermissible pyramiding.

Regarding the Veteran's assertions of feeling fatigued or tired all of the time, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experiences fatigue or tiredness.  However, although the Board recognizes that the Veteran is competent to report fatigue, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds his competency to relate a complex rationale as to the etiology of his fatigue and its relationship to his myocardial infarctions or major depressive disorder is limited, as he lacks the education and experience necessary to do so.

The preponderance of the evidence is against a finding of a separate and distinct disability of fatigue upon which to predicate a grant of service connection.  As a result, the claim must fail.  In the absence of a separate and distinct disability, there can be no claim.  Brammer, 3 Vet. App. at 225.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence shows no diagnosis of fatigue distinct from his service-connected depressive disorder or myocardial infarctions at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  As the evidence demonstrates no separate and distinct disability of fatigue upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit.  See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for fatigue, to include as secondary to myocardial infarction or major depressive disorder.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

Sleep disorder

The Veteran claims that service connection is warranted for a sleep disorder.  Specifically, he states that he has problems going to sleep.  See April 2012 VA Form 21-4138 (Statement in Support of Claim).  The Veteran also claims that his sleep disorder is related to his service-connected depressive disorder, which is related to his service-connected heart attacks.  See March 2010 VA Form 21-4138 (Statement in Support of Claim); see also March 2017 hearing testimony. 

Objective findings reflect a normal examination upon entrance to service in June 1973.  Although it appears that a separation examination has not been associated with the claims file, the Veteran's service treatment records are silent for any complaints of a sleep disorder up through and including a month prior to separation.  The Board notes that the Veteran has not contended that he experienced a sleep disorder while in service. 

Post-service treatment records reflect that in January and February 2011, the Veteran began reporting that he was not sleeping well.  Specifically, he had trouble falling or staying asleep.  However, post-service treatment records do not reflect a diagnosis of a sleep disorder.  

Direct service connection requires a currently diagnosed disability and the Veteran's treatment records do not reflect a diagnosis of sleep disorder.  Furthermore, the Veteran's in-service treatment records do not reflect complaints of a sleep disorder.  Therefore, direct service connection is not warranted.

The Veteran contends that his sleep disorder is secondary to his major depressive disorder.  As discussed above, the Veteran is rated at 30 percent prior to August 28, 2009, and 50 percent thereafter, for his service connected depressive disorder under 38 C.F.R. § 4.130 (Mental disorders), DC 9434 (Major depressive disorder).  As noted above, sleep disturbances are specifically addressed in the ratings criteria, as a symptom of a mental disorder.

Thus, to the extent that the Veteran experiences trouble sleeping as a residual of his service-connected major depressive disorder, to further compensate him for this symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).

The Veteran also contends that his trouble sleeping is due to his service-connected myocardial infarction.  However, there is no medical opinion attributing the Veteran's trouble sleeping to his history of myocardial infarction.  

Regarding the Veteran's assertion that his trouble sleeping is due to his myocardial infarctions, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experiences trouble sleeping.  However, although the Board recognizes that the Veteran is competent to report that he has trouble sleeping, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds his competency to relate a complex rationale as to the etiology of his sleep troubles to a sleep disorder or its relationship to his myocardial infarctions or major depressive disorder is limited, as he lacks the education and experience necessary to do so.

The preponderance of the evidence is against a finding of a separate and distinct disability of a sleep disorder upon which to predicate a grant of service connection.  As a result, the claim must fail.  In the absence of a separate and distinct disability, there can be no claim.  Brammer, 3 Vet. App. at 225.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence shows no diagnosis of a sleep disorder or sleep disturbance distinct from his service-connected depressive disorder or myocardial infarctions at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  As the evidence demonstrates no separate and distinct disability of a sleep disorder upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit.  See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.


For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for a sleep disorder, to include as secondary to major depressive disorder or myocardial infarction.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

Loss of concentration

The Veteran contends that his loss of concentration is related to his service-connected depressive disorder which is related to his service-connected heart attacks.  See March 2010 VA Form 21-4138 (Statement in Support of Claim); see also March 2017 hearing testimony. 

Objective findings reflect a normal examination upon entrance to service in June 1973.  Although it appears that a separation examination has not been associated with the claims file, the Veteran's service treatment records are silent for any complaints of loss of concentration up through and including a month prior to separation.  The Board notes that the Veteran has not contended that he experienced loss of concentration while in service. 

Post-service treatment records reflect that in January 2011, the Veteran reported problems with his memory, including forgetfulness and trouble concentrating.  The Veteran was found to have mild difficulties in maintaining concentration, persistence, or pace due to his affective disorder.  See February 2012 SSA records.  In February 2013, it was determined that the Veteran's major depressive disorder caused no more than mild limitations on the Veteran's concentration, causing a minimal amount of impairment.  See February 2013 SSA determination.  

Direct service connection requires a currently diagnosed disability and the Veteran's treatment records do not reflect a diagnosis of memory loss or loss of concentration.  Furthermore, the Veteran's in-service treatment records do not reflect complaints of memory loss or loss of concentration.  Therefore, direct service connection is not warranted.

The Veteran contends that his loss of concentration is secondary to his major depressive disorder.  As discussed above, the Veteran is rated at 30 percent prior to August 28, 2009, and 50 percent thereafter, for his service connected depressive disorder under 38 C.F.R. § 4.130 (Mental disorders), DC 9434 (Major depressive disorder).  As noted above, memory loss is specifically addressed in the ratings criteria, as a symptom of a mental disorder.

Thus, to the extent that the Veteran experiences loss of concentration or memory loss as a residual of his service-connected major depressive disorder, to further compensate him for this symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).

The Veteran also contends that his loss of concentration is due to his service-connected myocardial infarction.  However, there is no medical opinion attributing the Veteran's loss of concentration to his history of myocardial infarction.  

Regarding the Veteran's assertion that his loss of concentration is due to his myocardial infarctions, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experiences loss of concentration.  However, although the Board recognizes that the Veteran is competent to report that he has loss of concentration, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds his competency to relate a complex rationale as to the etiology of loss of concentration or memory and its relationship to his myocardial infarctions or major depressive disorder is limited, as he lacks the education and experience necessary to do so.

The preponderance of the evidence is against a finding of a separate and distinct disability of loss of concentration or memory upon which to predicate a grant of service connection.  As a result, the claim must fail.  In the absence of a separate and distinct disability, there can be no claim.  Brammer, 3 Vet. App. at 225.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence shows no diagnosis of loss of concentration or memory distinct from his service-connected depressive disorder or myocardial infarctions at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  As the evidence demonstrates no separate and distinct disability of loss of concentration or memory upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit.  See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for loss of concentration, to include as secondary to major depressive disorder or myocardial infarction.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for fatigue is denied.

Service connection for a sleep disorder is denied.

Service connection for loss of concentration is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


